Citation Nr: 0302397	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a March 1959 rating decision denying service 
connection for a foot disorder contains clear and 
unmistakable error (CUE).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of  service connection for a bilateral foot 
disorder. 

(The issues of entitlement to service connection for a 
bilateral foot disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that the March 1959 
rating decision denying service connection for a bilateral 
foot disorder did not  contains a CUE.  In addition the 
November 1999 rating decision found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a bilateral foot disorder.

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for a bilateral foot 
disorder.  Having reopened the claim, the Board is 
undertaking additional development on this issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)). When the 
requested development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO denied service connection for a foot condition in 
a March 1959 rating action.  The veteran was notified of this 
decision; he did not appeal this decision and it became 
final.

2.  The March 1959 rating decision denying service connection 
for a foot condition was reasonably supported by the evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.

3.  The evidence added to the record since the March 1959 
rating action is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  The March 1959 rating decision denying service connection 
for a foot condition did not contain clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.105 (2002).

2.  Evidence received since the March 1959 denial by the RO 
of entitlement to service connection for a bilateral foot 
disorder is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126, 7105 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.156, 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c) and (d)).

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA was not applicable to motions 
alleging CUE.  Accordingly, the Board finds that the VCAA is 
not applicable to the issue of whether the March 1959 rating 
decision contains CUE.

The Board finds that any failure on the part of VA to comply 
with the provision of the VCAA with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral foot 
disorder would not be prejudicial to the veteran inasmuch as 
the Board finds that the claim should be reopened.

Factual Background.  The evidence which was of record at the 
time of the March 1959 rating decision wherein the RO denied 
entitlement to service connection for a bilateral foot 
disorder is reported in pertinent part below.

The service medical records reveal treatment in December 1956 
for aches in the legs and feet.  The examiner noted that the 
veteran was flatfooted.  He was seen again in January 1957 
and arch supports were ordered for him.  In February 1957 he 
complained of foot trouble due to marching.  He reported that 
the arch supports did not help and ace bandages were 
prescribed.  In April 1957 moderate pes planus was noted, and 
in May 1957 shoe inserts were prescribed.  He was also put on 
a diet for moderate obesity.  In July 1958 a diagnosis of 
bilateral pes valgo planus with plantar fasciitis and 
myositis was made.

In a VA examination in February 1959 the examiner noted that 
the veteran's "feet are somewhat short and broad but they 
are not flat; both arches are well preserved.  There is no 
spasticity, no tenderness, no hallux valgus and the 
circulation is excellent.  No abnormality or disability of 
the feet is noted at this examination."

By rating action in March 1959 service connection for a 
bilateral foot disorder was denied.  In making that 
determination the RO noted that at time of separation from 
service no disabilities of the feet were noted, and no foot 
condition was found by VA examination.  

The veteran did not file a notice of disagreement and 
therefore, the rating decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.


I.  CUE.  Unappealed rating decisions are final once the time 
for appeal runs out.  38 U.S.C.A. § 7105(c).  Claims cannot 
be reopened without new and material evidence.  38 U.S.C.A. § 
5108.  "The one exception to this rule is when there has been 
an administrative error committed by the VA during the 
adjudication of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991) (emphasis added).  See 38 C.F.R. § 
3.105.  See also 38 U.S.C.A. § 503(a).  Otherwise, "the 
decision of a duly constituted rating agency . . . will be 
final and binding . . . based on evidence on file at that 
time."  38 C.F.R. § 3.104(a).

Thus, previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

The Court has established a three-part test to determine 
whether CUE is present in a prior determination: 

(1) either the correct facts, as they were known at the 
time, were not fully adjudicated (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and,

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  A 
finding of CUE requires that error, otherwise prejudicial, 
must appear undebatable.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.  Where a claimant fails to reasonably raise a CUE 
claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

In his January 1999 claim for CUE, the veteran reported that 
his disagreement with the March 1959 decision was because:

(1) On my enlistment examination dated 23 August 1956, 
my feet were found to be normal and I was declared fit 
for full duty;  

(2) During my enlistment as evidenced in my service 
medical record, I was diagnosed with pes planus. . . .;

(3) On my separation examination dated 28 August 58, I 
checked that I had foot trouble, however, in block 40 
the physician stated that my foot trouble was not 
significant.  I believe that if he had taken the time to 
review my service medical record that he would not have 
reached that conclusion; 

(4) I believe I was given an inadequate examination by 
the Veterans Administration on 2/19/59, when your 
physician state that no abnormality of the feet, no 
disability of feet found at this examination.  Again my 
condition is supported by my service medical record;  

(5) since leaving the service my feet have always caused 
me trouble.

It appears that the main thrust of the veteran's argument is 
that the decision to deny service connection for problems 
with his feet was based on CUE because the decision was based 
upon incorrect medical evidence provided by physicians at a 
separation examination and at a subsequent VA examination.

In this case, the veteran is not arguing that the March 1959 
rating board made a mistake based on the evidence before it.  
Rather, he is arguing that the evidence before the rating 
board in 1959 was inaccurate, i.e., that errors were made by 
the doctors who examined him prior to his release from 
service in 1958 and by VA in 1959.  Errors by doctors cannot 
constitute administrative error during the adjudication 
process which would require the prior decision to be reversed 
or amended under 38 C.F.R. § 3.105(b).  38 C.F.R. § 3.105(b) 
(previous determinations which contain clear and unmistakable 
error will be reversed or amended).  The adjudication in 1959 
was correct given the state of the evidence at that time.  A 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior . . . 
decision."  Russell v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).

To the extent that the veteran's claims of CUE are based upon 
how the evidence was weighed, an alleged breach of the duty 
to assist, or upon evidence not of record at the time of the 
1959 RO decision.  None of these errors can form the basis 
for a CUE claim.  Lynch v. Gober, 11 Vet. App. 22, 26 (1997) 
(CUE must be based upon evidence at the time of the RO 
decision); Crippen v. Brown, 9 Vet. App. 412, 424 (1996) 
(VA's failure in its duty to assist is not considered CUE); 
Russell, supra (CUE is not mere disagreement with how the 
evidence was weighed).  The veteran's suggestion that, had he 
been given a more thorough VA examination in 1959, he would 
have been diagnosed with a food disorder, is pure speculation 
based upon evidence not before the RO during its 1959 
decision.

Any argument based on a failure in the duty to assist cannot 
form a valid basis for a CUE claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994) ("VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect 
record."); see also Shockley v. West, 11 Vet. App. 208, 213-
14 (1998).  Even were a more thorough medical examination to 
have been given in 1959, the Board cannot be certain that 
this evidence would have clearly and undebatably changed the 
outcome.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

Therefore, the Board concludes that the March 1959 decision 
did not contain CUE and the veteran's appeal as to this 
matter is denied.


II.  New and Material Evidence.  The record reflects that in 
the February 1959 VA examination, the examiner found no 
disability of the veteran's feet.  By rating action in March 
1959 service connection for a bilateral foot disorder was 
denied as the VA examination did not find any current foot 
disorder.  The veteran was informed that, "if this condition 
recurs, you may reopen your claim by submitting medical 
evidence of such recurrence." 

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 38 C.F.R. § 3.156.  
Since the matter currently before the Board was initiated 
before August 29, 2001, however, the pre-August 29, 2001, 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final decision in March 1959 includes a January 1999 letter 
from Phillip F. Adler, DPM, which notes a longstanding 
history of foot problems extending back to the time when the 
veteran was in service.  Dr. Adler concluded that the 
veteran's diagnosis with regards to his feet was plantar 
fasciitis and pes valgo planus together with equinus, 
secondary to hypertrophy and tightness of the gastroc-nemius 
muscle groups.  There are also medical records from Robert 
Kleinhans, M.D, dated from 1994 to 2001 which include 
treatment for leg disorders and surgery for a knee condition.

The Board finds that the recently submitted medical evidence 
is so significant that it must be considered to fairly decide 
the merits of the claim.  The evidence is new and material 
and the claim for service connection for a foot disorder is 
reopened.

Having found that the veteran's claim for service connection 
for a bilateral foot disorder has been reopened, the Board 
has reviewed the evidence and determined that further 
evidentiary development is necessary.  Accordingly, as set 
forth in the Introduction, the Board is undertaking 
additional development on the issue of entitlement of service 
connection for a bilateral foot disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).


ORDER

The March 1959 rating decision was not a product of CUE, and 
the appeal for revision or reversal of that decision is 
denied.

The claim for entitlement to service connection for a 
bilateral foot disorder is reopened.  To this extent only, 
the benefit sought on appeal is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

